DETAILED ACTION
In response to the Amendments filed on February 3, 2021, claims 1, 5, 9-12, 19, and 20 are amended; claims 2, 3, 6, and 13-15 are cancelled. Currently, claims 1, 4, 5, 7-12, and 16-20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: the recitations of “the fluid 18” in instant [0030] appears to be a typographical error since the fluid contained in the fluid storage compartment 20 is referred to as “fluid 28” in the rest of the disclosure, see Figs. 2A, 2B; [0024], [0026], and [0035].

The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “coupling the second port to an intravenous fluid bag” of claim 16. In particular, it is noted that the instant specification does not recite any bags but does further disclose that the assembly being part of a closed IV catheter assembly (instant [0021]) and that the fluid storage unit 20 being filled with fluid 28 such as saline solution which is suitable for priming (instant [0024]) or being pre-filled with fluid 18 also for priming (instant [0030]). Therefore, there does not appear to be sufficient antecedent basis for the feature of claim 16.
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities: the recitation of “a septum and membrane” is suggested to be recited as --a septum and a membrane-- so as to avoid any confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10-12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “the distal end” lack antecedent basis since this is the first recitation of the limitation. Therefore, it is suggested that the recitation be amended to recite --a distal end--. 
Regarding claims 10 and 11, the recitations of “the fluid storage unit is compressible” is confusing because claim 1 has been amended to require that the fluid storage unit comprises a compressible reservoir, a barrier, and a hollow spike but only the compressible reservoir is compressible not the barrier or the hollow spike. Therefore, the recitations of “the fluid storage unit is compressible” is confusing. For the purpose of continuous examination, the recitations are interpreted to require the compressible reservoir of the fluid storage unit being compressible, similar to that required in amended claims 19 and 20.
Regarding claim 12, the recitations of “the barrier” and “the hollow spike” on line 13 lack antecedent basis since these are the first recitations of the respective limitations. Therefore, it is suggested that the recitations be amended to recite --a barrier-- and --a hollow spike--. Moreover, the recitation of “a catheter” on line 19 is confusing because it is unclear if this recitation is requiring a new catheter or the same catheter required on line 8. However, as best understood, the recitation is interpreted as referring to a catheter of the catheter system including the catheter of line 8.
claim 17, the recitation of “the distal end” lack antecedent basis since this is the first recitation of the limitation. Therefore, it is suggested that the recitation be amended to recite --a distal end--.
Claims 16-20 are also rejected to for incorporating the above confusion through their respective claim dependencies.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4, 5, 7, 8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manzie (US Pat. No. 5,505,707) in view of Py (US Pub. No. 2012/0097705 A1). 
Claim 1. Manzie discloses (Fig. 1) a catheter system (10) (See Col. 1, lines 6-14 where laparoscopy entails insertion of a catheter1), comprising: 
a catheter assembly (50), comprising: 
a catheter hub (see annotated Examiner’s Fig. 1 below) having a distal end (end closest to catheter), a proximal end (end farthest from catheter), a lumen extending between the distal end and the proximal end (see Col. 1, lines 6-14; Col. 4, lines 35-42 for flow through lumen of instrument 50), and a side port (52); 
a catheter (see annotated Examiner’s Fig. 1) extending distally from the distal end of the catheter hub (The Examiner further notes that a catheter is defined as a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open2); 

an adapter (see annotated Examiner’s Fig. 1) coupled to the proximal end of the extension tube (see Fig. 1); 
a fluid storage unit (20, 16) coupled to the adapter (see Examiner’s Fig. 1). 

    PNG
    media_image1.png
    693
    754
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 1 of Manzie
It is noted that Manzie discloses that the source of fluid 20 being a conventional bag of saline or other fluids with a fitting 22 with a membrane therein that spike 23 pierces during use (col. 2, lines 51-67, particularly lines 58-61). Since Manzie discloses that the bag is a conventional bag and that plastic bags are typically used (col. 1, lines 35-36), it follows that the bag of Manzie is a compressible reservoir since conventional saline bags is flexible. Accordingly, Manzie discloses a compressible reservoir (i.e., conventional bag for holding saline or other fluids) with a barrier 
However, it is noted that Py also discloses the fluid source in the form of a pouch (100) with a pouch connector (200) containing a sterile substance 110 to be delivered to a patient ([0085]; Fig. 8). Py discloses that pouch connector 200 comprises a compressible reservoir formed by body portion 430 made of a spring-like thermoplastic material ([0070]), a barrier (250) coupled to the compressible reservoir ([0072]; Fig. 3), a hollow spike (450) aligned with the barrier (i.e., aligned as illustrated in Figs. 3 and 7A-7D), wherein in response to compression of the compressible reservoir (see Figs. 7A-7D and described in [0082]-[0083]), the hollow spike breaches the barrier, and the compressible reservoir is in fluid communication with line 500 to be dispense substance 110 to a patient ([0085]). Py further discloses the pouch connector allows for the pouch to be hermetically sealed throughout its shelf-life to minimize the risk of contamination ([0046]) and also maintain the interior of the pouch in a sterile condition ([0047]). Therefore, since both Manzie and Py are drawn to fluid delivery from a fluid storage unit to a patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Manzie by replacing fluid source 20 and tubing 16 with the fluid storage unit of Py comprising pouch 100 and pouch connector 200 with tubing 500 as 
Claim 4. Manzie in view of Py disclose the claimed invention substantially as claimed, as set for above for claim 1, wherein Manzie does not disclose that the identified adapter includes a Y-adapter for the embodiment of Fig. 1. However, Manzie discloses that the identified adapter in Examiner’s Fig. 1 for the embodiment of Fig. 6 being a Y-adapter (472). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Manzie in view of Py disclose, by incorporating a Y-adapter, as taught by Manzie (Fig. 6), for the purpose of connecting a tubing spaced away from the pump to provide a convenient handgrip feature so that the physician can squeeze and let go of pump 430 without having the pump 430 slip away (Col.9, lines 8-12).
Claim 7. Manzie in view of Py discloses the catheter system of claim 1, wherein Manzie in view of Py comprises the barrier including a septum since Py discloses that the barrier includes a septum ([0072], Fig. 3; i.e., membrane 250 is interpreted as being a septum since it is a dividing wall or membrane3). 
Claim 8. Manzie in view of Py discloses the catheter system of claim 1, wherein Manzie in view of Py comprises the barrier including a membrane since Py discloses that the barrier includes a membrane ([0072]; i.e., polymeric membrane). 
Claim 10. Manzie in view of Py discloses the catheter system of claim 1, wherein Manzie in view of Py further discloses that the fluid storage unit is compressible towards an axis of the 
Claim 11. Manzie in view of Py discloses the catheter system of claim 1, wherein Manzie in view of Py further discloses that the fluid storage unit is compressible towards an axis of the fluid storage unit perpendicular to the hollow spike since Py discloses that that the body portion 430 is compressible towards an axis that is perpendicular to the radial axis of the piercing member 450 (Figs. 7C-7D; [0083]).
Claim 12. Manzie discloses a method of priming a catheter assembly (col. 4, line 7 until col. 5, line 6), comprising: 
compressing a compressible reservoir (30) of a fluid storage unit (20, 16, 30) coupled to an adapter (see Examiner’s Fig. 2) of a catheter system (10), comprising: 
a catheter hub (see annotated Examiner’s Fig. 2 below) having a distal end (end closest to catheter), a proximal end (end farthest from catheter), a lumen extending between the distal end and the proximal end (see Col. 1, lines 6-14; Col. 4, lines 35-42 for flow through lumen of instrument 50), and a side port (52); 
a catheter2 (see annotated Examiner’s Fig. 2) extending distally from the distal end of the catheter hub; 
an extension tube (40) having a distal end (end at 44) and a proximal end (end closest to 34), wherein the distal end of the extension tube is coupled to the side port (Fig. 1; Col. 3, lines 35-45); and 


    PNG
    media_image2.png
    769
    861
    media_image2.png
    Greyscale

Examiner’s Fig. 2
Adapted from Fig. 1 of Manzie
wherein the fluid storage unit includes the compressible reservoir (32) (col. 3, lines 1-14), a barrier (i.e., membrane in fitting 22), and the hollow spike (23) aligned with the barrier (col. 2, lines 51-67, particularly lines 58-61), and 
after compressing the compressible reservoir of the fluid storage unit coupled to the adapter (i.e., after priming by repeated actuating of pump 30), inserting a catheter of the catheter assembly into vasculature (col. 4, lines 7-16; i.e., after expelling of air so as to avoid any air being accidentally introduced into the patient during use).
While Manzie explicitly disclose compressing pump 30 (col. 3, lines 5-13), Manzie does not explicitly disclose wherein in response to compression of the compressible reservoir, the hollow 
However, it is noted that Py also discloses the fluid source in the form of a pouch (100) with a pouch connector (200) containing a sterile substance 110 to be delivered to a patient ([0085]; Fig. 8). Py discloses that pouch connector 200 comprises a compressible reservoir formed by body portion 430 made of a spring-like thermoplastic material ([0070]), a barrier (250) coupled to the compressible reservoir ([0072]; Fig. 3), a hollow spike (450) aligned with the barrier (i.e., aligned as illustrated in Figs. 3 and 7A-7D), wherein in response to compression of the compressible reservoir (see Figs. 7A-7D and described in [0082]-[0083]), the hollow spike breaches the barrier, and the compressible reservoir is in fluid communication with line 500 to be dispense substance 110 to a patient ([0085]). Py further discloses the pouch connector allows for the pouch to be hermetically sealed throughout its shelf-life to minimize the risk of contamination ([0046]) and also maintain the interior of the pouch in a sterile condition ([0047]). Therefore, since both Manzie and Py are drawn to fluid delivery from a fluid storage unit to a patient, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Manzie by replacing fluid source 20 and tubing 16 with the fluid storage unit of Py comprising pouch 100 and pouch connector 200 with tubing 500 as illustrated in Fig. 8 of Py so as to minimize the risk of contamination to the patient during use ([0046]-[0047] of Py).
Thus, the modified method for priming of Manzie in view of Py, comprises compressing the compressible reservoir (i.e., reservoir formed by body portion 430) of the fluid storage unit (100, 200, 500 of Py and 30 of Manzie) coupled to an adapter (see Examiner’s Fig. 2 above), 
Claim 16. Manzie in view of Py discloses the method of claim 12, wherein Manzie further discloses that the adapter (see Examiner’s Fig. 2) comprising a first port (i.e., opening connected to tubing 40) and a second port (i.e., opening connected to pump 30) and further comprising coupling the second port to an intravenous fluid bag (i.e., bag of fluid source 20) via connecting to pump 30 as shown in Fig. 1 (see col. 2, lines 51-56 and col. 4, lines 7-12 where fluid source 20 is intravenous fluid bag). Therefore, it follows that in the modified method of Manzie in view of Py, the second port of the adapter identified in Examiner’s Fig. 2 is coupled to pouch 100 of Py. Although Manzie discloses an intravenous fluid bag, it is noted that “intravenous fluid” is considered to be a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, both the bag of Manzie and pouch 100 of Py are capable of holding a fluid for medical use and intravenous fluid is a type of fluid for medical use, it follows that both the bag and pouch would be capable of holding intravenous fluid.
Claim 18. Manzie in view of Py discloses the method of claim 11, wherein Manzie in view of Py comprises the barrier including a septum or membrane since Py discloses that the 3). 
Claim 19. Manzie in view of Py discloses the method of claim 12, wherein Manzie in view of Py further discloses compressing the compressible reservoir (i.e., reservoir formed by body portion 430) of the fluid storage unit coupled to the adapter comprises compressing the compressible reservoir towards an axis of the fluid storage unit aligned with the hollow spike since Py discloses that the body portion 430 is compressible towards an axis that is aligned with the longitudinal axis of piercing member 450 (Figs. 7C-7D; [0083]).
Claim 20. Manzie in view of Py discloses the method of claim 12, wherein Manzie in view of Py further discloses compressing the compressible reservoir (i.e., reservoir formed by body portion 430) of the fluid storage unit coupled to the adapter comprises compressing the compressible reservoir towards an axis of the fluid storage unit perpendicular with the hollow spike since Py discloses that the body portion 430 is compressible towards an axis that is perpendicular to the radial axis of the piercing member 450 (Figs. 7C-7D; [0083]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manzie (US Pat. No. 5,505,707) in view of Py (US Pub. No. 2012/0097705 A1) further in view of Raines (US Pat. No. 4,683,916).
Claim 5. Manzie in view of Py discloses the catheter system of claim 1, wherein Py discloses the end of line 500 not attached to pouch connector 200 comprising the dispensing valve 600 and Manzie discloses that the end of tubing 14 attached the identified adapter comprises valve 35 for preventing fluid flow from pump 30 back into the fluid source 20 (col. 4, 
Claim 17. Manzie in view of Py discloses the method of claim 12, wherein the distal end of the fluid storage unit (100, 200, 500 of Py and 30 of Manzie) comprises valve 58 allowing fluid flow from pump 30 toward the intraoperative instrument but preventing fluid flow back toward the fluid source (col. 4, lines 60-63 of Manzie), Manzie in view of Py does not further disclose that the distal end of the fluid storage unit including a luer adapter directly coupled to the adapter. However, Raines also discloses a fluid delivery system comprising a backflow check valve (Fig. 1) to controlling liquid flow (col. 1, lines 7-9) comprising a luer adapter (25) for attaching the valve to appropriate flow structure of the system (col. 3, lines 34-43). Therefore, since Raines and Manzie in view of Py are all drawn to fluid delivery systems with connectors, it would have been obvious to one of ordinary skill before the effective filing date of the claimed .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manzie (US Pat. No. 5,505,707) in view of Py (US Pub. No. 2012/0097705 A1) further in view of Geiger (US 2016/0243347 A1). 
Claim 9. Manzie in view of Py discloses the catheter system of claim 8, but does not further disclose that the membrane is hydrophobic. However, Geiger also discloses a fluid delivery system for introducing fluid to the patient comprising a hydrophobic membrane (36) ([0035], [0043, and [0071]) in a connector to ensure that the elements are connected in a fluid-tight manner. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Manzie in view of Py with the membrane being a hydrophobic membrane as taught by Geiger, for the purpose of providing a membrane only permeable to air, therefore preventing leakage of fluid at the connection point ([0014], [0035], and [0071]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, it is noted that Py is relied up for the disclosing the newly added feature of "wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also NPL “Gynecologic Laparoscopy” cited in List of References in Non-Final office action mailed 05/29/2020.
        2 “Catheter.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/catheter. Accessed 24 Mar. 2021.
        3 “Septum.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/septum. Accessed 24 Mar. 2021.